Citation Nr: 1612865	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION


The Veteran served on active duty from October 1957 to October 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's appeal is currently under the jurisdiction of the Waco, Texas RO. 

In a May 2013 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's May 2013 decision.  A copy of the motion and the Court's Order have been incorporated into the Veteran's VBMS file.

In March 2016 the Veteran's attorney submitted new medical evidence that consists of a March 2016 private medical opinion based on a review of the Veteran's medical records.  The attorney also submitted a waiver of RO review of this evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he should be granted TDIU and maintains that he has been unemployable since prior to his June 27, 2007 claim for TDIU.  He has had a 60 percent rating for hearing loss and a 10 percent rating for tinnitus since August 2006.  Service connection for lumbosacral strain has been in effect since May 2009, currently rated at 20 percent.  He was granted service connection for radiculopathy of the right and left lower extremities effective from April 2012.  His combined service connected disability rating has been 60 percent from August 2006, 70 percent from May 2009, and 80 percent from April 2012.

The March 2015 joint motion indicates that the May 2013 Board decision was vacated because of the Board's failure to furnish an adequate statement of reasons or bases in its decision.  The joint motion also questioned the adequacy of an April 2012 VA medical opinion given that the Veteran was granted service connection for additional disabilities subsequent to the April 2012 VA examination.  

On VA examination in November 2010 the VA examiner opined that the Veteran's low back strain did not hinder the Veteran from working.  In November 2010, a VA audiologist opined that, with amplification and reasonable accommodations, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  She further stated that employment would be more than feasible for the Veteran in a loosely supervised situation.  

The Veteran was examined again in April 2012.  The VA examiner opined that the Veteran was not unemployable due to his service-connected musculoskeletal condition.  In October 2012 a VA audiologist noted that the Veteran wears hearing aids which were appropriate for his hearing loss.  He opined that, with amplification and reasonable accommodations, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  He further stated that employment would be more than feasible for the Veteran in a loosely supervised situation.

A private physician reviewed the Veteran's medical and occupational history in February 2016, but did not physically examine the Veteran.  The physician opined that given the Veteran's educational and occupational history, and given his daily exacerbations of severe pain provoked by prolonged standing, sitting or walking, in addition to his auditory symptoms, it is clear that the service-connected disabilities prevented the Veteran from even sedentary employment.    

Given the conflicting medical opinions and given that there has not been a VA opinion obtained which includes a physical examination and considers the combined effects of all of the Veteran's service-connected disabilities together, a new examination and opinion must be obtained.  

The Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As adequate findings concerning the functional impact of the Veteran's combined service-connected disabilities are directly pertinent to his claim for entitlement to a TDIU, and sufficient findings are not in the record, the Board finds that further medical findings as to the functional impact of the Veteran's service-connected disabilities with consideration of his education, training, and prior work experience is necessary in resolving the claim for a TDIU.  Hence, a remand is necessary to afford the Veteran a new VA examination to assess the combined impact of his service-connected disabilities with consideration of his education and occupational experience.  

The Veteran submitted a claim for VA vocational rehabilitation benefits in February 2012.  It must be determined as to whether the Veteran has a VA vocational rehabilitation file.  If so, such must be obtained and associated with the claims file.

In a December 2015 letter the Veteran's attorney stated that he had reviewed the Veteran's record and that several years of treatment records had not yet been associated with the Veteran's claims folder.  The record reveals that the Veteran receives regular medical treatment through VA.  The most recent VA outpatient treatment records in the Veteran's file are located in the Veteran's Virtual VA claims file and are dated December 20, 2011.  The Veteran's updated VA treatment records must be obtained and associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).   

VA medical records refer to an April 17, 2012 VA audiology examination.  The report of this examination is not located in the Veteran's claims file.  A copy of the examination report must be obtained and associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide information and completed authorization release forms for all private treatment records pertinent to his claim that have not already been submitted.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Determine if the Veteran has a VA vocational rehabilitation file.  If so, obtain the Veteran's VA vocational rehabilitation file and associate it with the Veteran's claims file.   

3.  Copies of the Veteran's updated VA treatment records, dated from December 21, 2011, should be obtained and associated with the Veteran's claims file.  

4.  Obtain a copy of an April 17, 2012 VA audiological examination report and associate it with the Veteran's claims file.  

5.  When the above actions have been accomplished to the extent possible, afford the Veteran VA examination to determine the combined functional impact of his service-connected disabilities (hearing loss, tinnitus, lumbosacral strain, and bilateral lower extremity radiculopathy), in regards to employment for which he would otherwise be qualified.  The VA examiner should review the evidence associated with the record, including the June 2007 statement of the Veteran's former employer, the Veteran's statements, the VA examination reports, and the February 2016 private medical opinion from a physician who reviewed the Veteran's record.   

The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work, to include both sedentary and physical employment.  The examiner should discuss the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in the report.

6.  Thereafter, review the record, to include all evidence that has not previously been addressed in the December 2012 supplemental statement of the case (SSOC), and readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




